Citation Nr: 0019917	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Los Angeles, 
California.  

In May 1996, the Board remanded the case to afford the 
veteran a hearing.  

In December 1998, a hearing was held before H. N. Schwartz, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

The veteran testified that he had received a settlement of a 
tort claim.  This raised the possibility that there was other 
pertinent evidence and the case was remanded.  The Board's 
Remand notified the veteran that he should submit any 
additional pertinent evidence to the RO.  In June 1999, the 
RO wrote to the veteran and asked that he submit any relevant 
documents.  In June 2000, the representative reported that it 
had requested additional records from the veteran but had not 
received them.  The representative requested VA to proceed on 
the record.  The RO notified the veteran that the case was 
being returned to the Board.  The veteran has not presented 
any additional evidence or notified the RO or the Board where 
additional evidence might be located.  The representative has 
made another presentation on the veteran's behalf.  The Board 
now proceeds with its review of the appeal.  


FINDING OF FACT

There is no competent evidence that disabilities claimed by 
the veteran are the result of VA hospitalization or 
treatment.  


CONCLUSION OF LAW

The claim of entitlement to benefits under the provisions of 
38 U.S.C.A. 1151 (West 1991) for a right knee disability is 
not well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub 
Nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown 
v. Gardner, 115 S. Ct. 552 (1994) the Court declared invalid 
the provisions of 38 C.F.R. 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151.  
In December 1994, the United States Supreme Court (Supreme 
Court) held that VA is not authorized by § 1151 to exclude 
from compensation the contemplated or foreseeable results of 
non-negligent medical treatment, as was provided by 3 8 
C.F.R. § 3.358(c)(3).  In Footnote 3 of the opinion, the 
Supreme Court suggested that § 1151 does not authorize 
compensation for all injuries that might be said literally to 
result from VA treatment.  Subsequently, the VA Secretary 
sought an opinion from the Attorney General as to the scope 
of the exclusion from § 1151 coverage contemplated by the 
Supreme Court's decision.  In a memorandum to the Secretary 
dated January 20, 1995, the Deputy Assistant Attorney 
General, Office of Legal Counsel, U.S. Department of Justice, 
expressed the view that Footnote 3 of the Gardner decision 
was read most accurately as excluding from coverage under 
§ 1151 only those injuries that are certain, or perhaps the 
very nearly certain, the result of proper medical treatment.  

In making a claim, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this appeal, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well-grounded claim; that is, one that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Benefits under 38 U.S.C.A. § 1151 largely mirror service 
connection.  A well grounded claim under this section would 
require evidence of current disability, evidence of VA 
hospitalization or treatment and evidence which links the 
two.  Because the current diagnosis presents a medical 
question, the evidence must come from a physician or other 
qualified health care professional.  Also, in as much as the 
cause of a current disability presents a medical question, 
the evidence linking the current disability to VA 
hospitalization or treatment requires evidence from a trained 
medical professional.  The Board notes that the record 
contains evidence of VA hospitalization and treatment.  There 
is no doubt that the veteran has had a right total knee 
arthroplasty (TKA).  

The claim fails because there is no evidence from a competent 
medical source that current disability is the result of the 
VA hospitalization and treatment.  

The rating decision and statement of the case adequately 
informed the veteran of the lack of evidence to support his 
claim in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has implied that 
there was additional evidence and this was explored at the 
hearing and on Remand.  38 C.F.R. § 3.103 (1999).  However, 
despite the actions of the Board, the RO and the 
representative, the veteran has not cooperated.  Therefore, 
all duties owed to the veteran have been met.

In November 1994, the veteran claimed that VA hospitalization 
and treatment led to an infection that was so massive that 
surgeons had to remove the particular muscle that allows for 
bending and straightening of the knee and, consequently, he 
would never be able to bend his right knee again.  

At his December 1998 hearing before this Board member, the 
veteran described his current disability differently.  He 
stated that the artificial knee had been completely removed.  
(Hearing transcript at 7).  He testified that he had no knee.  
(Hearing transcript at 4).  He reported that VA physicians 
advised him to wear the brace 24 hours a day.  (Hearing 
transcript at 7).  Here again, there is no opinion from a 
physician or other medical professional which states that the 
veteran's artificial knee had been completely removed, that 
he has no knee, or that VA physicians advised him to wear the 
brace 24 hours a day.  However, there is no evidence from a 
doctor or other medical professional which states that any 
current disability is the result of VA hospitalization or 
treatment.  

In reaching the conclusion that there is no evidence on 
points essential to a well grounded claim, the Board has 
review the extensive record.  

In March 1994, a tomogram of the right knee disclosed post 
traumatic deformity of the proximal end of the right tibia, 
held in place with orthopedic appliances.  There was also 
post traumatic deformity of the proximal end of the fibula, 
post traumatic degenerative osteoarthrosis of the knee joint 
with narrowed compartment, a suggestion of a loose body, mild 
calcification of the lateral ligament and genu valgus 
deformity.  Sclerotic bone suggested malunion or fibrous 
union.  An ununited fracture related to the lateral tibial 
plateau.  Periosteal elevation or heterotrophic ossification 
in relation to the proximal end of the fibula suggested a 
healed fracture.  There were articular irregularities 
involving the femur and tibia most likely representing post 
traumatic degenerative osteoarthritis.  The findings were 
unchanged in April 1994, except for the removal of the 
interarticular metallic strut.  

In June 1994, the veteran was admitted to a VA medical center 
(VAMC) with a history of knee pain since 1993, when he 
sustained trauma falling from his bicycle.  The records show 
the veteran had a total right knee arthroplasty or 
replacement.  The knee was placed in an immobilizer and the 
veteran was told he must use the immobilizer for 12 weeks.  
He had an unremarkable recovery and was discharged in early 
July 1994.  

Approximately a week later, the veteran was readmitted to the 
VAMC with a serosanguineous drainage from the incision site.  
The diagnosis was septic knee joint, status post TKA.  In 
addition to medication, the veteran was treated with surgery.  
The surgeons found a large defect on the lateral aspect of 
the patellar tendon and patella.  The patellar tendon was 
totally necrotic.  A synovectomy was performed in addition to 
debridement of the patellar tendon.  Plastic surgeons then 
did a gastrocnemius graft.  The reports do not reflect the 
removal of the artificial knee.  

The discharge instructions, in August 1994, reminded the 
veteran that he could not bear weight on his right knee until 
October 1994, 12 weeks after his original release from the 
VAMC in July 1994.  

The veteran's knee was examined in December 1994.  It was 
noted that the veteran could only flex his right knee 10 
degrees.  There was generalized deformity and swelling.  The 
diagnosis was status post right TKA.  

In August 1995, a VA physician commented on his review of the 
file.  He expressed the opinion that the patellar tendon 
damage occurred prior to the VA surgery and was due to the 
prior knee injury.  The doctor noted that infection is a 
common complication of this type of surgery and that 
limitation of flexion was a consequence of the injury.   

At this point, the Board notes that there is no medical 
opinion or other competent evidence indicating that the 
disabilities claimed by the veteran are the result of VA 
hospitalization or treatment.  Further, there is no medical 
opinion or other competent evidence indicating that the 
disabilities treated during the second VA hospitalization 
were the result of the first VA hospitalization or treatment.  
There is an opinion on point, and this evidence indicates 
that the second hospitalization was required by the extensive 
nature of the veteran's pre-existing injuries, not by the VA 
hospitalization and treatment.  In regard to the infection, 
there is no competent evidence that the infection developed 
during hospitalization as distinguished from after 
hospitalization.  As there is no evidence of a nexus, the 
claim is not well grounded and must be denied.   

We again note that the Board attempted to obtain evidence 
that the veteran claimed would support his case.  However, he 
did not respond.  His assertions that there is a link between 
his current status and VA treatment is not competent and does 
not serve to establish a well grounded claim.

Lastly, the recent change in law and regulations regarding 
38 U.S.C.A. § 1151 are less favorable to the veteran and were 
not considered.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right knee disability is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

